Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered. Claims 4, and 14 are cancelled.  Claims 1-3, 5-13, 15-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (2021/0035358 A1), in view of ALJADEFF (2014/0188432 A1), in further view of Tang et al. (10,586,082 B1).
Re-claim 1, King et al. teach a method, comprising: 
sensing tags in an environment, wherein each of the tags is associated with an asset in the environment, to determine positional data for each of the tags (see e.g. paragraphs 0039-0041, 0054
[0039] In step 204, smart device 120 receives indoor positioning broadcast data from all assets 104.
[0040] Smart device 120 records and compares signal strength to determine the closest physical asset in step 206. Signal strength determines Rack 0, Asset 0.  [0041] In step 208, secondary source data is used to build an initial rack view. [0054] On each asset, there is a Bluetooth device that is running a beacon service and support mesh software. Each beacon is associated with a serial number of the asset and an iDRAC/BMC/other management port.)
-accessing secondary information of the assets based on identifiers of the tags from a database that associates the secondary information to the identifiers, wherein the secondary information includes asset dimensions of the assets (see e.g. paragraphs 0003, 0033, 0028 -
[0003] Embodiments of the invention provide techniques for generating maps of computing environments such as, for example, data centers. [0033] Further, signal strength interpreter 124 of smart device 120 acts as a receiver of indoor positioning broadcast data from the positioning beacons 106 that are part of the gossip-based mesh network 110. Based on a comparison of the RSS values of the received beacon signals, signal strength interpreter 124 determines the closest asset to the smart device 120. As mentioned, in some embodiments, secondary data from source(s) 132 enables the population of the exact device serial number and physical characteristics of the closest asset. For example, once the smart device 120 determines what it considers a closest asset, secondary data such as a serial number and physical dimensions of the asset can be retrieved from an equipment database (source 132) that maintains that information.. [0028] With secondary data checks on the assets, serial data association can then be performed to ensure that asset sizes are in line with width and height expectations of each asset (e.g., 1U versus 4U servers). When combined with the RSS, it can then be inferred from minimal user input what relative rack-unit each asset is located in.)
-generating a map of the assets in the environment based at least on the positional data for each of the tags and based on the asset dimensions included in the secondary information for each of the assets (see e.g. paragraphs 0024, 0028, 0032 The map is 3D in that each rack and asset is rendered in X, Y, Z coordinates (e.g., length, width, height dimensions.  –[0024]-Each asset in the data center is equipped with a positioning beacon (e.g., Bluetooth, RFID, or other broadcasting technologies). Utilizing the received signal strength (RSS) from these beacon signals and secondary data source(s), illustrative embodiments automatically determine the closest asset, defined as Asset0 in Rack0. [0028] The result is a model of all assets in the data center that can then be provided to a 3D rendering service that maps the data center. [0054] Illustrative embodiments then generate the full data center physical rack layout (calculating the rack height and width and depth) with in-rack assets with U location relative to the other in-rack assets and builds out the rows and racks for the entire 2,000 square feet.)
Although King et al. anticipate -resolving relative positions of the assets in the environment (see e.g. paragraph [0034 ] Each of the assets can then store a direction cosine, standardizing the relations to a relative angle. Thus, a request between two endpoints or assets allows for an indication of relative positioning (e.g., “I am 3 feet in front, 2 feet up, and 1 foot left of you”) to be communicated via beaconing. This provides a build-out of relative location of the contents of the first rack.)
ALJADEFF explicitly teaches
-wherein each of the tags is associated with an asset in the environment and has a margin of error. ---resolving errors in relative positions of the assets in the environment and in the map using the positional data of the tags, the asset dimensions of the assets, and resolutions of the tags. 
(see e.g. abstract, [0007]- the method may include receiving a signal indicative of a determined location of an asset. The method may also comprise determining, by a processor, a positioning error value based on the received signal, the positioning error value indicating an error in the determined location of the asset. The method may further comprise calculating a metric as a function of the positioning error value and providing positioning accuracy information including the calculated metric.
[0025] In one embodiment, a wireless tag (e.g., an active or passive RFID tag), such as wireless tag 4, may be attached to an asset, such as on the surface of an asset or affixed to a component of an asset. In accordance with certain disclosed embodiments, an asset may include any physical thing that can have a tag affixed to it. Assets may be powered assets, such as electronic equipment, or passive assets, such as a product. For instance, an asset may include any type of equipment, computer equipment (e.g., laptop, mobile device (e.g., smart phone, tablet), desktop computer, printer, router, server, gateway, computer rack equipment), tool (e.g., drill, power saw)
[0039]  The error values may be described at different levels of granularity. For example, the disclosed embodiments may express spatial positioning error values as one or more of an x-y error (e.g., a spatial positioning difference between the determined location and the actual location of the asset on an x-y grid), a floor error (e.g., a spatial positioning difference between a determined floor and the actual floor where the asset is located), a room error (e.g., a spatial positioning difference between a determined room and the actual room where the asset is located), a bay error (e.g., a spatial positioning difference between a determined bay (e.g., a loading bay) and the actual bay where the asset is located), and a rack error (e.g., a spatial positioning difference between a determined rack (e.g., on a network server rack) and the actual rack where the asset is located).
[0028]
[0053] In addition to using the positioning error values in calculating the one or more metrics, server 6 may also consider other parameters. For example, server 6 may take account of one or more of (1) an area; (2) a time of day; or (3) a type of asset. Parameter (1) may be used to account for the area for which the positioning error values were determined. ---Parameter (3) may be used to account for the type of asset for which the location was determined. For example, a time to find an asset may vary by type of asset (e.g., a large asset may be located more quickly than a small asset), and this parameter may allow calculations to take this timing variability into account.)
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify King et al., and include the steps cited above, as taught by ALJADEFF, in order to ensure proper and efficient use of assets in these and other environments and minimize overhead costs (see e.g. paragraph 0003, 0046).
	King et al., in view of ALJADEF, do not teach the following limitations
However, Tang et al. teach wherein a line of sight to the tags is not required to determining the positional data of the tags. (see e.g. col. 4, lines 46-58 ---The system 10 may be used to determine the micro-location of an RFID tag on an inventory item, such that the micro-location of the item itself can be determined. Within the context of the present disclosure, the term ‘micro-location’ or similar variants thereof, is characterized as determining the location of an RFID tag to within a cubic space of less than 1.5 feet relative to the spatial environment in which the RFID tag is located. More preferably, micro-location may be determining the location of the RFID tag to a cubic space of less than 1.0 feet, or less than 0.5 feet, or a smaller cubic space. In one example, the micro-location of the RFID tag can be determined down to a location of a five (5) inch cubic space.
Col. 10, lines 27-40 --It is noted that RFID signals are prone to reflection when there's a lot of noise in the environment, especially when there are a lot of metal objects. This causes the signal to bounce between various structures which makes RFID tag localization difficult since it is likely to indicate virtual positions which are not actually true. The subject system eliminates this risk because it uses not only the RFID signal itself, but the phase of that signal, so it can accurately predict the probability of the RFID tag being in a particular location. ----. This helps narrow down on the position of the RFID tag.)
******The Examiner notes that determining the location of the RFID tag to a cubic space of less than 0.5 feet, or a smaller cubic space does not require a line of sight.
****Tang et al. also teach sensing tags in an environment, wherein each of the tags is associated with an asset in the environment, to determine positional data for each of the tags (see e.g. col. 5, lines 25-29  12) A plurality of RFID tags 40 is located within the 3D space 30. This may include RFID tags 40 being positioned on products or inventory items (not shown in FIG. 1) which are placed on shelves, pallets, or other structures within the 3D space 3. ---col. 4, lines 46-58 ---The system 10 may be used to determine the micro-location of an RFID tag on an inventory item, such that the micro-location of the item itself can be determined. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify King et al., in view of ALJADEFF, and include the steps cited above, as taught by Tang et al., in order to accurately predict the probability of the RFID tag being in a particular location (see e.g. col. 10, lines 35-36).

Re-claim 2, King et al., in further view of ALJADEFF, do not teach the following limitations.
However, Tang et al. teach a method further comprising deploying microlocation sensors in the environment that are configured to read the tags, the microlocation sensors configured to determine the positional data for each of the tags (see e.g. col. 4, lines 18-58- The system 10, and related systems and methods disclosed herein, can be used for micro-locating RFID tags within a 3D or 2D environment, which can be used with identifying the location or tracking the location of physical items on which an RFID tag is placed.  --The system 10 may be used to determine the micro-location of an RFID tag on an inventory item, such that the micro-location of the item itself can be determined. Within the context of the present disclosure, the term ‘micro-location’ or similar variants thereof, is characterized as determining the location of an RFID tag to within a cubic space of less than 1.5 feet relative to the spatial environment in which the RFID tag is located. More preferably, micro-location may be determining the location of the RFID tag to a cubic space of less than 1.0 feet, or less than 0.5 feet, or a smaller cubic space. In one example, the micro-location of the RFID tag can be determined down to a location of a five (5) inch cubic space.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify King et al., in further view of ALJADEFF, and include the steps cited above, as taught by Tang et al., in order to determine a micro-location of the at least one RFID tag 40 within the 3D space 30.  It is desirable to know the quantity and specific location of inventory items within the spatial environment of a factory, warehouse, storage facility, commercial store, or any other 3D or 2D structure or setting.  (see e.g. col. 4, lines 16-17, 29-32).

Re-claim 3, King et al., teach a method further comprising generating a grid of the environment, wherein the positional data is determined with respect to the grid and wherein the positional data of each tag includes an (x,y,z) coordinate (see e.g. paragraph 0021 --Thus, as will be further explained herein, illustrative embodiments perform correlation of the location where an image was taken, with relative location of received indoor positioning technologies and combined with a gossip-based mesh network map out an entire data center by standing in a single location. The map is 3D in that each rack and asset is rendered in X, Y, Z coordinates (e.g., length, width, height dimensions).

Re-claim 5, King et al., do not teach a method further comprising dividing the map into grid areas, where the grid areas are sized based on the smallest asset dimensions. 
However, it is considered an obvious variation of King et al. to size the grid areas based on the smallest asset dimensions in order to ensure that asset sizes are in line with width and height expectations of each asset (see e.g. paragraph 0028). King et al. teach - generate an entire 3D map of their data center, inclusive of racks, rack contents, and all assets. The map is 3D in that each rack and asset is rendered in X, Y, Z coordinates (e.g., length, width, height dimensions). With secondary data checks on the assets, serial data association can then be performed to ensure that asset sizes are in line with width and height expectations of each asset (see e.g. paragraphs 0021, 0022, 0028).

Re-claim 6, King et al. teach a method further comprising monitoring the assets (see e.g. paragraph 0022] Illustrative embodiments enable a user to near-instantly generate an entire 3D map of their data center, inclusive of racks, rack contents, and all assets. Illustrative embodiments also enable ongoing tracking of assets and components over time.) 

Re-claims 7, 10, King et al. teach a method wherein monitoring the assets includes detecting asset movement within the environment, detecting new assets added to the environment, and detecting assets removed from the environment; a method, --a method further comprising regularly updating the map (see e.g. paragraphs 0029, 0016, 0055 --Further, with illustrative embodiments, broadcast mesh network continuous topology updates are available. That is, utilizing illustrative embodiments, it is possible to track the change in signals over time. Movement of physical assets are correlated to changes in nearest-neighbors. Removal, or physical asset failures, can be correlated to beacon silence. The ongoing topology updates can then be mapped in relation to the data center anchor point (Rack0, Asset0, Pos0).
Using broadcasting/beaconing technology such as Bluetooth, it is determined that additional assets exist in the data center shown in image 400. In this case, it is assumed that such additional assets are racks and servers.
Re-claim 9, King et al. teach a method further comprising generating the secondary information during manufacture of the assets (see e.g. paragraph 0020 (iii) Modern servers/arrays and data center physical assets are typically shipped and tracked with broadcasting/beacon technology (inclusive of, but not limited to, Bluetooth, RFID, and other broadcasting technologies) as part of manufacturing practices. These beacons have a unique identifier enabling correlation of one signal to one asset.)

Claim 11 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
Claim 12 recites similar limitations as claim 2 and is therefore rejected under the same arts and rationale.
Claim 13 recites similar limitations as claim 3 and is therefore rejected under the same arts and rationale.
Claim 15 recites similar limitations as claim 5 and is therefore rejected under the same arts and rationale.
Claim 16 recites similar limitations as claim 6 and is therefore rejected under the same arts and rationale.
Claim 17 recites similar limitations as claim 7and is therefore rejected under the same arts and rationale.
Claim 19 recites similar limitations as claim 9 and is therefore rejected under the same arts and rationale.

Re-claim 20, King et al.do not teach the following limitations.
However, ALJADEFF. teaches The non-transitory storage medium of claim 11, further comprising optimizing asset placement. (see e.g. paragraph 0046 --- Metric (5) may describe an overhead cost from not having the correct equipment in a correct place at a particular time. This metric may be used, for example, to represent an overhead cost in a situation where correct equipment was not in the correct place at a particular time due to a positioning error of another asset or person. For example, certain test equipment may be required in an assembly line, and a wrong positioning of that equipment may delay the testing process or let it start without having the test equipment in place.)
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify King et al., and include the steps cited above, as taught by ALJADEFF, in order to minimize overhead costs from not having the correct equipment in a correct place (see e.g. paragraph 0046).

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (2021/0035358 A1), in view of ALJADEFF (2014/0188432 A1), in further view of Tang et al. (10,586,082 B1), in further view of Ashaari et al. (US 20190325174 A1)
Re-claim 8, King et al., in view of ALJADEFF, in further view of Tang et al. do not explicitly teach the limitation as claimed.
However, Ashaari et al. teach a method further comprising implementing security protocols for an asset and generating a notification if the asset moves out of a predefined area in the environment (see e.g. paragraph 0108-  In some embodiments, if a sensor 301 detects the code or identifier, such as the MAC or EID from a tag 100 on the high value list, the system hub 201 can notify or communicate this information to a supervisor, operator, or to an entity outside the facility 300.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention to modify King et al., in view of ALJADEFF, in further view of Tang et al. and include the steps cited above, as taught by Ashaari et al., in order to improve the efficiency of the facility or to dispatch emergency help or maintenance to the location of the badge (see e.g. abstract).

Claim 18 recites similar limitations as claim 8 and is therefore rejected under the same arts and rationale.

Response to Arguments
Applicant’s arguments dated 4/18/22, with respect to claims 1-3, 5-13, 15-20, have been considered but are moot due to the new ground of rejection.
Specifically, Applicant argued “Even if King is able to perform secondary data checks on the assets to ensure the asset sizes are in line with the width and height expectations (see 128), this does not disclose the elements of resolving errors in relative positions (associated with tags margins of error) based on the positional data of the tags, the asset dimensions, and the resolutions of the tags. More specifically, generating a rendering based on positional data and an image and then performing a secondary check to ensure that asset seizes are as expected, is distinct from generating a map in a manner that resolves errors in the relative positions of the assets in the environment and in the map as recited in claim 1. Tang does not remedy the deficiencies of King.”
The Examiner agrees that King et al. do not teach resolving errors in relative positions of the assets. However, the newly found prior art, ALJADEFF, teaches the limitations as claimed. Please see the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/
 Primary Examiner, Art Unit 3627  

August 8, 2022